Citation Nr: 0511757	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  01-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acute porphyria 
cutanea tarda (PCT), to include as secondary to Agent Orange 
exposure.

2.  Entitlement to service connection for hepatitis C, to 
include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for seizure disorder, 
to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for a psychiatric 
disorder characterized as personality disorder with anger 
management problems, to include as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active service from July 1970 to September 
1971.

The case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  At present, after a remand to the RO for additional 
development in August 2003, the veteran's case is once again 
before the Board for appellate adjudication.

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO before the undersigned Veterans 
Law Judge (VLJ) in January 2002.  A copy of the hearing 
transcript issued following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The competent medical evidence of record shows that it is 
at least as likely as not that the claimed acute PCT is 
related to service.

3.  The veteran was seen during his military service for 
psychiatric symptoms which were attributed to character and 
behavior disorder.

4.  There is no competent medical evidence of record relating 
the claimed hepatitis C, seizure disorder, and psychiatric 
disorder (characterized as personality disorder with anger 
management problems) to the veteran's active service.


CONCLUSIONS OF LAW

1.  Acute PCT was incurred in or aggravated by the veteran's 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.307, 3.309 (2004).

2.  The claimed hepatitis C was not incurred in or aggravated 
by service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.307, 3.309 (2004).

3.  The claimed seizure disorder was not incurred in or 
aggravated by service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.307, 3.309 (2004).

4.  A chronic psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to 
have been so incurred.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the March 2000 rating decision, the 
September 2001 statement of the case, the August 2003 Board 
remand, the October 2004 supplemental statement of the case, 
and the RO letters issued in July 2001, November 2002 and 
April 2004.  In addition, the October 2004 supplemental 
statement of the case, and the RO letters issued in July 
2001, November 2002 and April 2004 also provided the veteran 
with specific information concerning the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.  

In this regard, the Board notes the initial AOJ decision was 
made before April and October 2004, the dates the last two 
VCAA notifications were sent to the veteran.  However, in 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By the informational 
letters, the statement of the case, and the supplemental 
statement of the case, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted on a 
presumptive basis for certain disorders, such as a psychosis, 
if manifested to a compensable degree within a one year 
period of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

In this case, during the January 2002 hearing on appeal, the 
veteran indicated that the claimed disorders are related to 
his active service, as well as to his exposure to Agent 
Orange while stationed at Fort Lee and Fort Belvoir.  He 
further noted that he transported Agent Orange barrels to the 
aircrafts to be taken to Vietnam, although he did not know it 
was Agent Orange at that time.

In this respect, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, such as Agent Orange, 
unless there is affirmative evidence to establish that he or 
she was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a)(6)(ii), (iii) (2004).  Currently, 
there is a presumption of exposure to herbicide agents for 
all veterans who served in the Republic of Vietnam during the 
Vietnam era.  See the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Moreover, service connection for residuals of 
exposure to Agent Orange can also be established by showing 
that a disorder is in fact causally linked to such exposure.  
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 C.F.R. § 3.303.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the veteran's DD Form 214 and the available 
service personnel records fail to show that the veteran 
actually served in the Republic of Vietnam, or at any other 
foreign locations.  Additionally, the Board acknowledges that 
the DD Form 214 shows the veteran's Military Occupational 
Specialty was light vehicle driver.  However, the service 
personnel records are devoid of any evidence that the veteran 
was ever exposed to Agent Orange during his active service.

With respect to the evidence of record, the service medical 
records include July 1970 notations showing the veteran was 
anxious and upset secondary to adjustment to Army life.  In 
addition, November 1970 notations show complaints of migraine 
headaches, and December 1970 notations show the veteran was 
seen for the removal with salt of self-induced tattoos.  A 
February 1971 psychiatric evaluation report reflects a 
diagnosis of character and behavior disorder-schizoid 
personality characterized by constant high levels of anxiety 
which were dealt with by flight (staying away from peers), 
fearfulness, poor capacity to concentrate, poor reality 
testing, and high alcohol intake.  Various other medical 
notations dated in early 1971 also show anxiety and 
nervousness, including a March 1971 separation report of 
medical history showing complaints of problems sleeping, 
depression, excessive worry, and nervous trouble.  The 
examiner noted the veteran was under treatment with Thorazine 
because of anxiety.

The post-service medical evidence includes a February 1976 
report from the Central State Community Mental Health Center 
indicating the veteran was admitted on a voluntary basis for 
depression (severe suicidal ideation).  In addition, 
treatment records from the VA Medical Centers in Oklahoma 
City, Miami, Gainesville, and North Florida/South Georgia 
dated from 1976 to 2002 essentially describe the treatment 
the veteran has received over time for various health 
problems, including but not limited to seizure disorder, 
explosive behavior, antisocial personality, PCT, hepatitis C, 
and anger management problems.

A March 1983 VA examination report shows diagnoses of 
explosive personality disorder, seizure disorder by history 
under treatment, and broken left wrist in service by history.  
As well, a December 1985 VA examination report shows 
diagnoses of severe personality disorder, most likely 
intermittent, explosive personality disorder with remarkable 
poor impulse control, and seizure disorder.

Records from the North Miami Community Mental Health Center 
and the Dade County Public Welfare Department dated October 
1985 show the veteran was diagnosed with epilepsy and that he 
had applied for Social Security Administration (SSA) 
disability benefits.  However, it is not clear from the 
record that the veteran in fact was ever awarded SSA 
disability benefits.  In this respect, the Board notes that 
in October 2002 the RO contacted the SSA in an attempt to 
obtain any relevant records in the control of the SSA.  
However, it does not appear that the SSA responded to the 
RO's October 2002 request.  As well, although in a November 
2002 RO letter, the veteran was notified that the SSA had 
been contacted, the veteran also failed to respond to the 
RO's inquiry or to comment as to the RO's attempts to obtain 
the possibly existing SSA records.

A December 1999 report from Marion Citrus Mental Health 
Center, and a June 2000 report from the Christian Counseling 
Associates note the veteran was undergoing mental health 
counseling, and that he showed remote history of alcohol 
intake, with a Driving Under the Influence infraction in 
1985.

An October 2001 statement from C. Kitchens, M.D., indicate 
the veteran claimed he was exposed to Agent Orange in 1971, 
but that his symptoms began in 1982.  The rate of development 
of PCT was also a function of alcohol intake and sun 
exposure, although Dr. Kitchens noted that the disease was 
not known by doctors until 1998. 

In March 2003, the RO received correspondence from the 
Griffin Memorial Hospital indicating that there were no 
records available for this veteran.

In May 2004, the veteran underwent various VA examinations in 
order to determine the etiology of the claimed disorders.  In 
this respect, it was determined that it was as likely as not 
that the veteran's claimed mental disorder of personality 
disorder with anger management problems existed prior to his 
entrance into the service, and that it was at least as likely 
as not that this disorder was not aggravated or worsened 
during active service.  Also, the examiner noted that it was 
at least as likely as not that the claimed mental disorder 
was unrelated to any exposure to Agent Orange.

A second May 2004 VA examination report also noted that there 
was no history during active service that the veteran 
sustained head trauma or had any other inciting factors which 
would be likely to lead to a seizure disorder.  Thus, it was 
the examiner's opinion that it was not likely that the 
veteran's seizure disorder was related to or was exacerbated 
by his military service.

A third May 2004 VA examination report shows the veteran 
reported getting tattoos in high school, but denied a history 
of unprotected sex with prostitutes, blood transfusions, or 
IV drug use.  The examiner further noted that, at this point, 
the veteran did not seem to have any complications related to 
the hepatitis C, but in the examiner's opinion it was not 
related to Agent Orange exposure, and the only risk factor 
which the veteran had was the tattoos he got in high school.  
The examiner further noted that it could not be determined if 
the veteran acquired the hepatitis during service or within a 
year of discharge, but that he did not have any evidence of 
chronic hepatitis based on laboratory findings.  The examiner 
noted that it was at least as likely as not that the 
veteran's mild hepatosplenomegaly was a secondary 
complication of his hepatitis.

Lastly, two of the four May 2004 VA examination reports give 
conflicting information as to the etiology of the claimed 
acute PCT.  One of the reports clearly indicates that it was 
the examiner's opinion that it was at least as likely as not 
that the acute PCT became manifest during the veteran's 
active service or within one year of his discharge from 
service, as evidenced by his skin sensitivity which is a 
known manifestation of the PCT.  On the other hand, the other 
report notes that the veteran's hepatitis C and his history 
of alcohol use were more likely the inducers of the PCT 
rather than any Agent Orange exposure or in-service 
incurrence, as his symptoms were manifested almost 15 to 20 
years after completion of the veteran's military service.  

Upon a review of the evidence of record, the Board finds that 
a grant of service connection for acute PCT is warranted in 
this case.  The law is clear that when the evidence is in 
relative equipoise as to the merits of an issue, the benefit 
of the doubt in resolving the issue is to be given to the 
appellant.  38 U.S.C.A. § 5107(b).  In this case, it is 
apparent that the record includes conflicting evidence as to 
the etiology of the claimed PCT, per the May 2004 VA 
examination reports discussed above.  Given these facts, the 
Board finds that the evidence is in at least relative 
equipoise, and that the reasonable doubt rule applies to this 
case.  As previously indicated, when the evidence is in 
relative equipoise as to the merits of an issue, the benefit 
of the doubt in resolving the issue is to be given to the 
appellant.  As such, the veteran's claim of service 
connection for acute PCT is granted.  See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

Nevertheless, the Board finds that service connection is not 
warranted for the claimed hepatitis C, seizure disorder, and 
psychiatric disorder characterized as personality disorder 
with anger management problems.  Specifically, the Board has 
carefully reviewed the above described evidence and finds no 
objective clinical findings that the veteran was treated for 
any chronic disease during service, or for any disorders 
listed under 38 C.F.R. §§ 3.307, 3.309 since his discharge 
from service to the present, including any psychoses.  To the 
extent that he has a personality disorder, this is not a 
disease or injury in the meaning of applicable legislation 
for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9 (2004); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno 
v. Principi, 3 Vet. App. 439 (1992).  Additionally, the 
preponderance of the evidence simply does not support the 
veteran's contentions that the claimed hepatitis C, seizure 
disorder, and/or psychiatric disorder are related to his 
active service.  The Board acknowledges that the veteran was 
seen for nervous symptoms during active service.  The 
evidence of record, however, is simply devoid of any indicia 
that the currently claimed mental disorder characterized as 
personality disorder with anger management problems has been 
linked to the in-service symptomatology or diagnoses.

With respect to the claims of entitlement to service 
connection for hepatitis C, seizure disorder, and mental 
disorder as secondary to Agent Orange exposure, the Board 
notes, as above discussed, a veteran who served in Vietnam 
during the Vietnam Era is presumed to have been exposed to 
herbicides in the absence of affirmative evidence to the 
contrary.  See 38 C.F.R. § 3.307(a)(6)(iii) (2004).  However, 
in this case, the veteran's DD-214 and the available service 
personnel records fail to show that the veteran actually 
served in the Republic of Vietnam, or at any other foreign 
locations.  As such, presumptive service connection on the 
grounds of herbicide exposure during the Vietnam era is not 
for application in this case.  See 38 C.F.R. §§ 3.307(6) and 
3.309(e); see 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, the United States Court of Appeals for the 
Federal Circuit found that under the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, a claimant is 
not precluded from presenting proof of direct service 
connection between a disorder and exposure to Agent Orange, 
even if the disability in question is not among statutorily- 
enumerated disorders which were presumed to be service 
related, the presumption not being the sole method for 
showing causation.  Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 
1994).  As such, the appellant may establish service 
connection by presenting evidence which shows that the 
claimed disorder was caused by in-service Agent Orange 
exposure.  In this case, however, for the reason's discussed 
above, the Board finds that the preponderance of the does not 
causally link the claimed hepatitis C, seizure disorder, 
and/or mental disorder to the veteran's military service.  As 
such, the veteran's claims of service connection for 
hepatitis C, seizure disorder, and mental disorder are not 
established on the basis of Agent Orange exposure either on a 
presumptive basis or otherwise on the basis of medical 
evidence.  See 38 C.F.R. § 3.309(e); Combee, supra.  
Accordingly, service connection for these disorders is 
denied.  And, because the evidence as to these claims are not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable to resolve doubt and decide the claims in the 
appellant's favor.


ORDER

Service connection for acute PCT is granted.

Service connection for hepatitis C, to include as secondary 
to Agent Orange exposure, is denied.

Service connection for seizure disorder, to include as 
secondary to Agent Orange exposure, is denied.

Service connection for a psychiatric disorder characterized 
as personality disorder with anger management problems, to 
include as secondary to Agent Orange exposure, is denied.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


